DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 11-17, 19-20, and 33-35 are presented for examination.
Claims 1, 3-9, 11-17, 19-20, and 33-35 are currently rejected.

Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of the Office Action filed on April 26, 2022 is withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on December 8, 2021, March 25, 2022, and April 11, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  The information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Applicant Remarks pages 2-4, filed on February 22, 2022, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  Accordingly, the 35 U.S.C. § 101 rejection has been withdrawn.
Applicant’s arguments, see Applicant Remarks pages 4-6, filed on February 22, 2022, with respect to 35 U.S.C. § 103 have been fully considered and are persuasive.  The previous 35 U.S.C. § 103 rejection has been withdrawn. However, upon conducting further search and consideration, the claims are rejected as being unpatentable over at least Westervelt et al. (U.S. Patent Application Publication No. 20180096608) in view of Chang (U.S. Patent Application Publication No. 20130070677). See 35 U.S.C. § 103 section below for further explanation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Westervelt et al. (U.S. Patent Application Publication No. 20180096608) in view of Chang (U.S. Patent Application Publication No. 20130070677).

Regarding claim 1, Westervelt teaches the aviation advisory module comprising processing circuitry configured to:
receive data indicative of internal factors and external factors related to route optimization of an aircraft
Westervelt, Abstract, discloses a system, “a system other than the airborne system of the particular aircraft having a source of data related to the prescribed flight, the flight data including specific details relating to at least one of the particular aircraft and parameters of the prescribed flight; performing, by a processor of an external computational asset and based on the obtained flight data, a control optimization to generate optimized path specific controls for the prescribed flight…”
wherein at least some of the external factors include dynamic parameters that are changeable while the aircraft is in-flight;
Westervelt [0041] discloses “The optimization performed at 350 is dynamic in the sense that it is determined for a specific aircraft executing a specific flight at a specific time and can further be updated over a period of time as additional information can be collected and recorded for the particular aircraft and other data is updated as changes may occur (e.g., the state of the air traffic network may change, the weather information 335 may change, etc.).”
receive, from the aircraft, updates to the dynamic parameters while the aircraft is in-flight;
Westervelt [0041] discloses “The optimization performed at 350 is dynamic in the sense that it is determined for a specific aircraft executing a specific flight at a specific time and can further be updated over a period of time as additional information can be collected and recorded for the particular aircraft and other data is updated as changes may occur (e.g., the state of the air traffic network may change, the weather information 335 may change, etc.).”
update trajectory deconfliction of a trajectory of the aircraft and trajectories of one or more other aircraft;
Westervelt [0028] discloses “In some use-cases, the updated data model may be used to perform a revised control optimization to generate updated optimized path specific controls for the prescribed flight.”
Westervelt [0046] discloses “In some embodiments, framework 300 and other aspects herein may optionally support and facilitate a trajectory negotiation on the ground with air traffic controllers (or other entities), instead of directly with an aircraft, for a set of multiple aircraft.”
and generate a guidance output associated with a route of the aircraft based on integration of the dynamic parameters, the trajectory deconfliction and the internal factors, and provide the guidance output to the aircraft via the forward link.
Westervelt, Abstract, discloses “the flight data including specific details relating to at least one of the particular aircraft and parameters of the prescribed flight…transmitting the optimized path specific controls via a communication uplink from the external computational asset to the particular aircraft; and guiding, in response to receiving the optimized path specific controls by the particular aircraft, the particular aircraft in accordance with the optimized path specific controls to execute the prescribed flight.”
Westervelt in combination with Chang teaches:
a high bandwidth return link that is at least 1 Mbps and at least 50% of a bandwidth of a forward link
Chang [0125] discloses “Design example: sixteen element array; enable a four element subarray with multiple beam capability maintaining links for a data rate at 10 Mbps for each subarray…Retro-array on board and gimbaled dish on ground for two-way communications with a 150 MHz instantaneous bandwidth each…”
The Examiner notes that an equal bandwidth means that the return link bandwidth is at least 50% of a forward link bandwidth.
via a steerable return link beam
Chang [0026] discloses “Beam forming techniques control the radiation pattern, shape and direction of a signal affecting the directional reception sensitivity and/or transmission efficiency of antennas.”
a steerable beam
Chang [0026] discloses “Beam forming techniques control the radiation pattern, shape and direction of a signal affecting the directional reception sensitivity and/or transmission efficiency of antennas.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the data gathering of Westervelt with the link direction and rates of Chang to enhance signal qualities (Chang [0047]).

Regarding claims 3 and 19, Westervelt in combination with Chang teach the module and method of claims 1 and 17, Westervelt further teaches:
wherein at least some of the dynamic parameters are changed substantially in real time.
Westervelt [0048] discloses “These operations may be performed using an external computational asset that technically addresses the problem of real-time flight path optimization for operating aircraft by using external computational assets having the resources of large data storage, processing, and accessibility capabilities, where the data might include, for example, weather information 335 (e.g., relevant convective weather states for a specific flight or mission), airspace constraints and air traffic information 330, and other types of data 340…”

Regarding claim 8, Westervelt in combination with Chang teach the module of claim 1, Westervelt further teaches:
wherein the external factors include air traffic management flow control initiatives for congestion management. 
Westervelt [0046] discloses “…aspects herein may optionally support and facilitate a trajectory negotiation on the ground with air traffic controllers (or other entities), instead of directly with an aircraft, for a set of multiple aircraft. Based on obtained flight data and at least some aspects of the negotiated trajectory for the set of aircraft, a control optimization can be performed to generate optimized path specific controls for the set of aircraft.”

Regarding claim 9, Westervelt in combination with Chang teach the module of claim 1, Westervelt further teaches:
wherein the dynamic parameters include atmospheric parameters, airspace parameters and aircraft parameters. 
Westervelt [0039] discloses “data may include tail specific airplane characteristics data for a particular aircraft (e.g., aircraft specific data including but not limited to, for example, thrust, drag, etc.), air traffic information including a state of an air traffic control network relevant to an aircraft and a prescribed flight or mission for the aircraft (e.g., information that may be useful in avoiding/minimizing delays), enhanced weather information (e.g., convective weather information to avoid storms, areas of potential icing and the like), and other data (e.g., wind data aloft, etc.).

Regarding claim 11, Westervelt in combination with Chang teach the module of claim 1, Westervelt further teaches:
wherein the module is disposed at a ground station.
Westervelt [0020] discloses “the present disclosure includes applying ground-based optimization technologies to generate a control history and corresponding state trajectory that can minimize DOC for an aircraft using a data link to the aircraft and ground-based computer systems…”

Regarding claim 12, Westervelt in combination with Chang teach the module of claim 1, Westervelt further teaches:
wherein the forward link and reverse link are links of a wireless communication network that comprises an air-to-ground (ATG) network. 
Westervelt [0016] discloses “At least some of the data used by the FMS to generate the flight path (or aspects and portions thereof) can be received from a ground-based source.”

Regarding claim 13, Westervelt in combination with Chang teach the module of claim 12, Westervelt further teaches:
wherein the module is disposed at a remote location relative to the aircraft and ground stations within the ATG network. 
Westervelt [0016] discloses “At least some of the data used by the FMS to generate the flight path (or aspects and portions thereof) can be received from a ground-based source.”

Regarding claim 16, Westervelt in combination with Chang teach the module of claim 1, Westervelt further teaches:
wherein updating the trajectory deconfliction comprises updating in real time
Westervelt [0048] discloses “These operations may be performed using an external computational asset that technically addresses the problem of real-time flight path optimization for operating aircraft by using external computational assets having the resources of large data storage, processing, and accessibility capabilities, where the data might include, for example, weather information 335 (e.g., relevant convective weather states for a specific flight or mission), airspace constraints and air traffic information 330, and other types of data 340…”

Regarding claim 17, Westervelt teaches the method comprising:
receive data indicative of internal factors and external factors related to route optimization of an aircraft
Westervelt, Abstract, discloses a system, “a system other than the airborne system of the particular aircraft having a source of data related to the prescribed flight, the flight data including specific details relating to at least one of the particular aircraft and parameters of the prescribed flight; performing, by a processor of an external computational asset and based on the obtained flight data, a control optimization to generate optimized path specific controls for the prescribed flight…”
wherein at least some of the external factors include dynamic parameters that are changeable while the aircraft is in-flight;
Westervelt [0041] discloses “The optimization performed at 350 is dynamic in the sense that it is determined for a specific aircraft executing a specific flight at a specific time and can further be updated over a period of time as additional information can be collected and recorded for the particular aircraft and other data is updated as changes may occur (e.g., the state of the air traffic network may change, the weather information 335 may change, etc.).”
receive, from the aircraft, updates to the dynamic parameters while the aircraft is in-flight;
Westervelt, Abstract, discloses “A system, computer-readable medium, and a method including obtaining flight data for a prescribed flight from at least one of an airborne system of a particular aircraft to execute the prescribed flight and a system other than the airborne system of the particular aircraft having a source of data related to the prescribed flight, the flight data including specific details relating to at least one of the particular aircraft and parameters of the prescribed flight…”
update trajectory deconfliction of a trajectory of the aircraft and trajectories of one or more other aircraft;
Westervelt [0028] discloses “In some use-cases, the updated data model may be used to perform a revised control optimization to generate updated optimized path specific controls for the prescribed flight.”
Westervelt [0046] discloses “In some embodiments, framework 300 and other aspects herein may optionally support and facilitate a trajectory negotiation on the ground with air traffic controllers (or other entities), instead of directly with an aircraft, for a set of multiple aircraft.”
and generate a guidance output associated with a route of the aircraft based on integration of the dynamic parameters, the trajectory deconfliction and the internal factors, and provide the guidance output to the aircraft via the forward link.
Westervelt, Abstract, discloses “the flight data including specific details relating to at least one of the particular aircraft and parameters of the prescribed flight…transmitting the optimized path specific controls via a communication uplink from the external computational asset to the particular aircraft; and guiding, in response to receiving the optimized path specific controls by the particular aircraft, the particular aircraft in accordance with the optimized path specific controls to execute the prescribed flight.”
Westervelt in combination with Chang teaches:
a high bandwidth return link that is at least 1 Mbps and at least 50% of a bandwidth of a forward link
Chang [0125] discloses “Design example: sixteen element array; enable a four element subarray with multiple beam capability maintaining links for a data rate at 10 Mbps for each subarray…Retro-array on board and gimbaled dish on ground for two-way communications with a 150 MHz instantaneous bandwidth each…”
The Examiner notes that an equal bandwidth means that the return link bandwidth is at least 50% of a forward link bandwidth.
via a steerable return link beam
Chang [0026] discloses “Beam forming techniques control the radiation pattern, shape and direction of a signal affecting the directional reception sensitivity and/or transmission efficiency of antennas.”
a steerable beam
Chang [0026] discloses “Beam forming techniques control the radiation pattern, shape and direction of a signal affecting the directional reception sensitivity and/or transmission efficiency of antennas.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the data gathering of Westervelt with the link direction and rates of Chang to enhance signal qualities (Chang [0047]).

Claims 4-5, 14-15, 20, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Westervelt in view of Chang and further in view of Hamilton et al. (U.S. Patent No. 10,026,325).

Regarding claims 4 and 20, Westervelt in combination with Chang and Hamilton teaches the module and method of claims 1 and 17 wherein Hamilton further teaches:
the internal factors include pilot or operator preferences.  
Hamilton Column 6 Lines 42-45 discloses “The computer memory 202 stores tradeoff preferences of a user. In the context of commercial aircraft, the user may be an airline operating an aircraft.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Westervelt and Chang with the flight path calculation and selection teachings of Hamilton in order to arrive at a system capable to assist pilots when flight plan deviations occur, minimizing computation of tradeoffs while in flight. (Hamilton: Background)

Regarding claims 5 and 35, Westervelt in combination with Chang and Hamilton teach the modules of claims 4 and 20, wherein Hamilton further teaches:
the preferences define a preferred time of arrival
Hamilton Column 4 Lines 17-20 discloses “The first axis 102 is related to an on-schedule operation characteristic for the flight plan, and includes an “on time” value, a “late” value, and an “early” value arranged along the first axis 102…Generally, airlines prefer that aircraft arrive on time or early because late arrivals can delay passengers' connecting flights and extend the duty times of pilots and flight attendants, for example.”
preferred hazard avoidance strategy
Hamilton Column 8 Lines 54-56 discloses “For example, such an airline may be willing to significantly deviate from its planned route to avoid turbulence…”
preferred cost management strategy, and preferred fuel management strategy.
Hamilton Column 4 Lines 34-48 discloses “The second axis 104 is related to an operation efficiency characteristic for the flight plan. In the exemplary multi-axis chart 100, the second axis 104 includes a “plan” value (i.e., the flight plan is predicted to use an amount of fuel predicted by the original flight plan), an “under burn” value (i.e., the flight plan is predicted to use less fuel than the original flight plan), and an “over burn” value (i.e. the flight plan is predicted to use more fuel than the original flight plan).”

Regarding claim 14, Westervelt in combination with Chang and Hamilton teaches the module of claim 1, wherein Hamilton further teaches:
generating the guidance output comprises providing an option for a flight path to an operator at a ground station or to a pilot of the aircraft.  
Hamilton, Abstract, discloses “When multiple optional flight plans are received, multiple triangles corresponding to the respective flight plans can be overlaid on the multi-axis chart. The pilot can identify a most-preferable flight plan based on visual differences between the triangles.”

Regarding claim 15, Westervelt in combination with Chang and Hamilton teaches the module of claim 14, wherein Hamilton further teaches:
the processing circuitry is further configured to provide one or more other options for other flight paths and display a comparison of the flight path and the one or more other options for other flight paths. 
Hamilton, Abstract, discloses “A multi-axis chart that includes axes for on-schedule operations, ride quality, and efficiency is displayed… When multiple optional flight plans are received, multiple triangles corresponding to the respective flight plans can be overlaid on the multi-axis chart. The pilot can identify a most-preferable flight plan based on visual differences between the triangles.”

Regarding claims 33-34, Westervelt in combination with Chang and Hamilton teaches the module and method of claims 1 and 17, wherein Hamilton further teaches:
the internal factors include operator policies.
Hamilton Column 4 Lines 17-20 discloses “The first axis 102 is related to an on-schedule operation characteristic for the flight plan, and includes an “on time” value, a “late” value, and an “early” value arranged along the first axis 102…Generally, airlines prefer that aircraft arrive on time or early because late arrivals can delay passengers' connecting flights and extend the duty times of pilots and flight attendants, for example.”
The Examiner notes that “operator policies” is broad and has been interpreted to be synonymous to operator preferences as implied in the instant specification: “pilot or operator policies and preferences for desired time of arrival,” etc.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Westervelt in view of Chang and further in view of Smith (U.S. Patent Application Publication No.  20160140853)

Regarding claim 6, Westervelt in combination with Chang and Smith teaches the module of claim 1, wherein Smith further teaches:
the internal factors include a pilot skill level.  
Smith [0014] discloses “The memory 104 can also store a crew database 112. The crew database 112 can include a list of vehicle operators who may be available to perform a particular travel operation along with detailed information about the vehicle operators (e.g., experience level).”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Westervelt and Richman with the flight path recalculation teachings of Smith to create a system that can safely and accurately assimilate changing weather information along a route for the use of pilots and dispatchers when altering flight plans in flight. (Smith: [0013])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Westervelt in view of Chang and further in view of Robinson (U.S. Patent No. 7,471,995).

Regarding claim 7, Westervelt in combination with Chang teaches the module of claim 1, wherein Westervelt further teaches:
the external factors include airspace exclusions, architectures and procedures, winds and temperatures aloft, storms, icing
Westervelt [0024] discloses “Flight data including details relating to the parameters of the prescribed flight may include a filed (baseline) flight plan, nominal airplane characteristics for the particular aircraft (as opposed to actual characteristics for the specific, “particular” aircraft), and actual weather or environmental factors for the time the prescribed flight will be executed (as opposed to averaged weather conditions).”
Westervelt [0039] discloses “For example, data 304 may include…enhanced weather information 335 (e.g., convective weather information to avoid storms, areas of potential icing and the like), and other data 340 (e.g., wind data aloft, etc.).”
Westervelt in combination with Chang and Robinson teaches:
volcanic ash, and turbulence. 
Robinson Column 1 Lines 29-36 discloses “whether planning a flight, flying a pre-planned route, or altering a flight en route, pilots need up-to-date, accurate information on the environmental conditions that they are likely to encounter. Environmental conditions can include, for example, meteorological and other environmental conditions, such as, storms, rain, turbulence, aircraft wake turbulence, lightning, icing, fog, volcanic ash, wind speed, wind direction, wind variation, or the like.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Westervelt and Richman with the specific weather gathering and transmission teachings of Robinson to arrive at a system able to provide a pilot safely with complete and up-to-date weather information when changing a flight plan in flight. (Robinson: [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hyslop (U.S. Patent Application Publication No. 20140266896) discloses a beamforming control module for receiving fixed and dynamic position information of an aircraft and providing instructions to direct formation of a steerable beam from an antenna array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662